                 Case
AO I 06 (Rev. 04/10)      3:19-mj-03250-JLB
                     Application for a Search Warrant        Document 1 Filed 08/02/19 PageID.1 Page 1 of 9

                                        UNITED STATES DISTRICT Co                                        T
                                                                                                                   AUG O2 2019
                                                                        for the
                                                            Southern District of California                  CLEH K US lJiS I HIC I COURT
                                                                                                       SOU THERN DISTRI CT OF CALIFORNIA
                                                                                                       BY                        DEPUTY
              In the Matter of the Search of                               )
         (Briefly describe the property to be searched                     )
          or identify the person by name and address)                      )           Case No.
                                                                           )
  Apple iPhone 8 Cell Phone, Model No. MQ742LL/A
             IMEI: 35 670108 925291 3                                      )
                                                                           )
                                                                                                  19MJ3250
                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prwerty,, tQ be, searched a]'ld give its location):
  ::,ee Attacnment A-1


located in the               Southern                 District of              California          , there is now concealed (identify the
                                                                    ------------
person or describe the property to be seized):
  See Attachment B-1


           The basis for the search under Fed. R. Crim . P. 4 l(c) is (check one or more):
                  ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                             Offense Description
        Title 21, U.S.C. §§ 952, 960,                  Conspiring and Importing Controlled Substances
        963

          The application is based on these facts:
         Refer to attached affidavit of Special Agent Lauritz Austensen


            ~ Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              under 18 U.S.C . § 3103a, the basis of which is set forth on the attach~heet.

                                                                                        ~~
                                                                                       ~ A pplicant 's signature

                                                                                            Lauritz Austensen, Special Agent
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                    Judge 's signature

City and state: San Diego, California
                                                                                                  Printed name and title
          Case 3:19-mj-03250-JLB Document 1 Filed 08/02/19 PageID.2 Page 2 of 9




 1                                        AFFIDAVIT
 2         I, Special Agent Lauritz Austensen, being duly sworn, hereby state as follows:
 3                                    INTRODUCTION
 4         1.    This affidavit supports an application for a warrant to search the following:
 5
                 A white Apple iPhone 8 cellular phone
 6               Name: "Zack Sai's Phone"
                 Model: MQ742LL/A
 7
                 IMEi: 35 670108 925291 3
 8               ("Target Device")
 9
     as described in Attachment A, and seize evidence of crimes, specifically, violations of
10
     Title 21, United States Code, Section(s) 952 and 960 - Importation of Controlled
11
     Substances. This search supports an investigation and prosecution of Zachary
12
     SAIDANE ("SAIDANE") for the crimes mentioned above.              A factual explanation
13
     supporting probable cause follows.
14
           2.     The Target Device was seized on July 9, 2019 at the San Ysidro Port of
15
     Entry in San Diego, CA. The Target Device was seized from SAIDANE pursuant to
16
     his arrest for importation of federally controlled substances. The Target Device is
17
     currently stored as evidence in the Homeland Security Investigations (HSI) evidence
18
     vault located at 2255 Niels Bohr Court, San Diego, CA 92154.
19
           3.     Based on the information below, there is probable cause to believe that a
20
     search of the Target Device will produce evidence of the aforementioned crimes, as
21
     described in Attachment B.
22
           4.     The information contained in this affidavit is based upon my experience
23
     and training, and consultation with other federal, state, and local law enforcement
24
     agents. The evidence and information contained herein was developed from interviews
25
     and my review of documents and evidence related to this case. Because this affidavit
26
     is made for the limited purpose of obtaining a search warrant for the Target Device, it
27
     does not contain all of the information known by me or other federal agents regarding
28
          Case 3:19-mj-03250-JLB Document 1 Filed 08/02/19 PageID.3 Page 3 of 9



 1   this investigation, but only contains those facts believed to be necessary to establish
 2   probable cause.
 3                                EXPERIENCE AND TRAINING
 4
           5.    I am a law enforcement officer of the United States within the meaning of Title
 5
     18, United States Code, Section 2510(7), who is empowered by law to conduct
 6
     investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 7
     Code, Section 2516. I am also a federal law enforcement officer within the meaning of Rule
 8
     41(a)(2)(C) of the Federal rules of Criminal Procedure. I am authorized under Rule 41(a) to
 9
     make applications for search and seizure warrants and to serve arrest warrants. I am
10
11   authorized to investigate violations of laws of the United States and to execute warrants

12 issued under the authority of the United States.
13       6.     I have been a sworn federal agent for approximately 14 years, authorized to

14 investigate violations of United States laws, and to execute warrants issued under the
15 authority of the United States. I am a Special Agent with the Department of Homeland
16 Security, Homeland Security Investigations (HSI), who is assigned to the San Ysidro office
17 under the Special Agent in Charge in the San Diego office. I have been employed by HSI
18 since 2016. As part of my daily duties as an HSI agent, I investigate criminal violations
19 relating to narcotics smuggling. I have received training from the Federal Law Enforcement
20 Training Center and other law enforcement agencies in the area of narcotics smuggling. I
2l   have participated in dozens of narcotics smuggling investigations. I am in routine contact
22 with experts in the field of narcotics. Prior to my employment as a Special Agent with HSI,
23 I was employed as a Deputy United States Marshal/Criminal Investigator with the United
24 States Marshals Service (USMS) in the Southern District of California. Prior to my
25 employment with USMS, I was employed as a Special Agent with the United States
26 Diplomatic Security Service. In preparation for this affidavit, I have discussed the facts of
27 this case with other law enforcement agents/officers within HSI and other agencies.

28         7.    Based on my experience and training, I am familiar with the methods utilized

                                               2
          Case 3:19-mj-03250-JLB Document 1 Filed 08/02/19 PageID.4 Page 4 of 9



     m narcotics-trafficking operations and the trafficking patterns employed by narcotics
 1
 2 organizations. I have also spoken with agents, as well as other law enforcement officers,
 3 about their experiences and the results of their investigations and interviews. I have become
 4 knowledgeable of the methods and modes of narcotics operations and the language and
 5 patterns of narcotics abuse and trafficking. I have become familiar with the methods of
     operation typically used by narcotics traffickers.
 6
 7          8.    Through the course of my training, investigations, and conversations with
 8   other law enforcement personnel, I am aware that it is a common practice for narcotics
 9   smugglers to work in concert with other individuals and to do so by utilizing cellular
10   telephones to maintain communications with co-conspirators in order to further their
11   criminal activities. This is particularly true in cases involving distributional quantities
12   of hard narcotics, such as methamphetamine. Typically, load drivers smuggling
13   narcotics across the border from Mexico into the United States are in telephonic contact
14   with co-conspirators immediately prior to and following the crossing of the load
15   vehicle, at which time they receive instructions on how to cross and where and when
16   to deliver the controlled substances. Narcotics smugglers and their organizations use
17   cellular telephones, in part, because these individuals believe law enforcement is unable
18   to track the originating and destination phone numbers of calls placed to and from
19   cellular telephones.
20          9.    Based upon my training and experience as a Special Agent, and
21   consultations with law enforcement officers experienced in narcotics smuggling
22   investigations, and all the facts and opinions set forth in this affidavit, I submit the
23   following:
24
           a.     Drug smugglers will use cellular/mobile telephones because they are mobile
25                and they have instant access to telephone calls, text, web, and voice
                  messages.
26
27         b.     Drug smugglers will use cellular/mobile telephones because they are able to
                  actively monitor the progress of their illegal cargo while the conveyance is
28
                  in transit.

                                                 3
          Case 3:19-mj-03250-JLB Document 1 Filed 08/02/19 PageID.5 Page 5 of 9



 1
           c.     Drug smugglers and their accomplices will use cellular/mobile telephones
 2                because they can easily arrange and/or determine what time their illegal
                  cargo will arrive at predetermined locations.
 3
 4         d.     Drug smugglers will use cellular/mobile telephones to direct drivers to
                  synchronize an exact drop off and/or pick up time of their illegal cargo.
 5
 6         e.     Drug smugglers will use cellular/mobile telephones to notify or warn their
 7
                  accomplices oflaw enforcement activity to include the presence and posture
                  of marked and unmarked units, as well as the operational status of
 8                checkpoints and border crossings.
 9
           f.     Drug smugglers and their co-conspirators often use cellular/mobile
10                telephones to communicate with load drivers who transport their narcotics
11                and/or drug proceeds.

12         g.     The use of cellular/mobile telephones by drug smugglers tends to generate
13                evidence that is stored on the cellular/mobile telephones, including, but not
                  limited to emails, text messages, photographs, audio files, call logs, address
14                book entries, IP addresses, social network data, and location data.
15         10.    Subscriber Identity Module (SIM) Cards, also known as subscriber
16 identity modules, are smart cards that store data for cellular/mobile telephone
17 subscribers. Such data includes user identity, location and phone number, network
18 authorization data, personal security keys, contact lists and stored text messages. Much
19 of the evidence generated by a smuggler's use of a cellular/mobile telephone would
20 likely be stored on any SIM Card that has been utilized in connection with that
21   telephone.
22         11.    Based upon my training and experience as a Special Agent, and
23 consultations with law enforcement officers experienced in narcotics smuggling
24 investigations, and all the facts and opinions set forth in this affidavit, I have learned
25 that cellular/mobile telephones often contain electronic records, phone logs and
26 contacts, voice and text communications, and data such as emails, text messages, chats
27 and chat logs from various third-party applications, photographs, audio files, videos,
28 and location data. This information can be stored within disks, memory cards, deleted

                                                 4
         Case 3:19-mj-03250-JLB Document 1 Filed 08/02/19 PageID.6 Page 6 of 9



 1 data, remnant data, slack space, and temporary or permanent files contained on or in
 2 the cellular/mobile telephone. Specifically, I know based upon my training, education,
 3 and experience that searches of cellular/mobile telephones associated with narcotics
 4 smuggling investigations yield evidence:
 5
           a.    tending to identify attempts to import methamphetamine or some other
 6               federally controlled substance from Mexico into the United States;
 7
           b.    tending to identify accounts, facilities, storage devices, and/or services-
 8               such as email addresses, IP addresses, and phone numbers-used to
 9
                 facilitate the importation of methamphetamine or some other federally
                 controlled
                  .          substance from Mexico into the United States;
10
11         c.    tending to identify co-conspirators, criminal associates, or others involved
                 in the importation of methamphetamine or some other federally controlled
12               substance from Mexico into the United States;
13
           d.    tending to identify travel to or presence at locations involved in the
14               importation of methamphetamine or some other federally controlled
15               substance from Mexico into the United States, such as stash houses, load
                 houses, or delivery points;
16
17         e.    tending to identify the user of, or persons with control over or access to,
                 the cellular/mobile telephone; and/or
18
19         f.    tending to place in context, identify the creator or recipient of, or
                 establish the time of creation or receipt of communications, records, or
20               data involved in the activities described above.
21
22                     FACTS SUPPORTING PROBABLE CAUSE

23        12.    On Tuesday, July 9, 2019, at approximately 9:00 PM, Zachary
24 SAIDANE, a United States Citizen, petitioned for entry into the United States at the
25 San Ysidro, CA Port of Entry as the driver and sole occupant of a 2012 Honda Accord
26 bearing California license plate 6YHN459. Upon inspection of the vehicle, United
27 States Customs and Border Protection (CBP) Officers discovered 68 plastic wrapped
28 packages containing 33.70 kg (74.30 lbs) of a substance that subsequently tested

                                                5
          Case 3:19-mj-03250-JLB Document 1 Filed 08/02/19 PageID.7 Page 7 of 9



     positive for methamphetamine hidden within non-factory compartments located
 1
 2 within the gas tank, rear doors, and spare tire of the vehicle. Post-Miranda, SAIDANE
 3 confessed to smuggling narcotics into the United States from Mexico. SAIDANE also
 4 stated during this interview that he used his personal cell phone, which he identified as
 5 the Target Device, to call an unidentified individual who recruited him to smuggle
 6 narcotics, and to alert that same individual of his plans to leave the car in a location in
 7 Tijuana, Mexico where it could be retrieved, loaded with narcotics, and returned to be
 8 driven back into the United States.
 9       13. The Target Device was discovered on the dashboard of the vehicle

10 plugged into the vehicle with a GPS function displayed on its scree1_1. The Target
11 Device was seized by CBP at the time of SAIDANE's arrest. HSI assumed custody of
12 the Target Device on July 10, 2019.
13       14. Based upon my experience investigating narcotics traffickers and the
14 particular investigation in this case, I believe that Zachary SAIDANE likely used the
15 Target Device to coordinate the importation of federally controlled substances into the
16 United States. In addition, I believe that recent calls made and received, telephone
17 numbers, contact names, electronic mail (e-mail) addresses, appointment dates, text
18 messages, pictures and other digital information may be stored in the memory of the
19 Target Device which may identify other persons involved in narcotics trafficking
20 activities. Accordingly, based upon my experience and training, consultation with
21 other law enforcement officers experienced in narcotics trafficking investigations, and
22 all the facts and opinions set forth in this affidavit, I believe that information relevant
23 to the narcotics smuggling activities of Zachary SAIDANE, such as telephone
24 numbers, made and received calls, contact names, electronic mail (e-mail) addresses,
25 appointment dates, messages, pictures, and other digital information are stored in the
26 memory of the Target Device.
27         15.    Finally, I also know that narcotics trafficking activities entail intricate
28 planning to successfully evade detection by law enforcement. In my professional

                                                 6
          Case 3:19-mj-03250-JLB Document 1 Filed 08/02/19 PageID.8 Page 8 of 9



 1 training, education and experience, I have learned that this requires planning and
 2 coordination in the days, weeks, and often months prior to the event. Given this, I
 3 request permission to search the Target Device for items listed in Attachment B
 4 beginning on April 9, 2019, up to and including July 10, 2019.
 5                                    METHODOLOGY
 6         16.   It is not possible to determine, merely by knowing the cellular/mobile
 7 telephone's make, model and serial number, the nature and types of services to which
 8 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
 9 devices today can be simple cellular telephones and text message devices, can include
10 cameras, can serve as personal digital assistants and have functions such as calendars
11 and full address books and can be mini-computers allowing for electronic mail
12 services, web services and rudimentary word processing. An increasing number of
13 cellular/mobile service providers now allow for their subscribers to access their device
14 over the internet and remotely destroy all of the data contained on the device. For that
15 reason, the device may only be powered in a secure environment or, if possible, started
16 in "flight mode" which disables access to the network. Unlike typical computers, many
17 cellular/mobile telephones do not have hard drives or hard drive equivalents and store
18 information in volatile memory within the device or in memory cards inserted into the
19 device. Current technology provides some solutions for acquiring some of the data
20 stored in some cellular/mobile telephone models using forensic hardware and software.
21 Even if some of the stored information on the device may be acquired forensically, not
22 all of the data subject to seizure may be so acquired. For devices that are not subject
23 to forensic data acquisition or that have potentially relevant data stored that is not
24 subject to such acquisition, the examiner must inspect the device manually and record
25 the process and the results using digital photography. This process is time and labor
26 intensive and may take weeks or longer.
27         17.   Following the issuance of this warrant, I will collect the Target Device
28 and subject it to analysis. All forensic analysis of the data contained within the Target

                                                7
          Case 3:19-mj-03250-JLB Document 1 Filed 08/02/19 PageID.9 Page 9 of 9



 1 Device and memory card(s) will employ search protocols directed exclusively to the
 2 identification and extraction of data within the scope of this warrant.
 3         18.    Based on the foregoing, identifying and extracting data subject to seizure
 4 pursuant to this warrant may require a range of data analysis techniques, including
 5 manual review, and, consequently, may take weeks or months.                   The personnel
 6 conducting the identification and extraction of data will complete the analysis within
 7 ninety (90) days, absent further application to this court.
 8
                                        CONCLUSION
 9
           19.    Based on all of the facts and circumstances described above, there is
10
     probable cause to conclude that Zachary SAIDANE used the Target Device to
11
     facilitate violations of Title 21, United States Code, Section(s) 952 and 960.
12
           20.    Because the Target Device was promptly seized during the investigation
13
     of Zachary SAIDANE's smuggling activities and has been securely stored, there is
14
     probable cause to believe that evidence of illegal activities committed by SAIDANE
15
     continues to exist on the Target Device. As stated above, I believe that the date range
16
     for this search is from April 9, 2019, up to and including July 10, 2019.
17
           21.    WHEREFORE, I request that the court issue a warrant authorizing law
18
     enforcement agents and/or other federal and state law enforcement officers to search
19
     the items described in Attachment A, and the seizure of items listed in Attachment B,
20
     using the methodology described above.
21
           I swear the foregoing is true and correct to      best of my knowledge and belief.
22
23
                                             Special Agent Lauritz Austensen
24                                           HSI Special Agent
25
     Subscribed and sworn to before me this      2-,      day of August, 2019.
26
27
28 Ho
   Un
                                                 8
